Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment filed on 23 June 2022 has been entered. Claims 1, 4, and 9 have been amended.  Claim 5 has been cancelled.  Claim 17 has been added.  Claims 1-4 and 6-17 are still pending in this application, with only claims 1 and 9 being independent.

Allowable Subject Matter
Claims 1-4 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art, whether taken alone or in combination, fails to disclose, teach, or render obvious the specifically called for structural arrangement of a device comprising: a grating coupler with a grating constant; at least two separate light sources; and a goniometer structure which has at least one rotating mirror and two lenses, and a virtual pivot point on the grating coupler, and wherein the waveguiding layer is arranged to couple the light having the at least two different wavelengths via the grating coupler under a divergence angle of ∆α<6° in combination with each and every remaining limitations of the claims.
Regarding independent claim 9, the prior art, whether taken alone or in combination, fails to disclose, teach, or render obvious the specifically called for method of a method for coupling light from at least two different light sources having different wavelengths via a grating coupler with a grating period into a waveguide, that the method comprising: irradiating the light from the at least two different light sources having the different wavelengths onto the grating coupler using a goniometer structure which has at least one rotating mirror and two lenses, and a virtual pivot point on the grating coupler, wherein an amount of difference between the coupling angles from the at least two different light sources is ∆α<6° in combination with each and every remaining limitations of the claims.
Regarding independent claims 1 and 9, the prosecution history, especially at the previous Remarks by Applicant (23 June 2022, pp. 5-7) clearly indicates the reasons for allowance.
The remaining claims are indicated allowable due only to their dependency on at least one of the independent claims.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/            Primary Examiner, Art Unit 2875